 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11

12   AHERN RENTALS, INC., a Nevada Corporation     Case No. 2:19-cv-01788-MCE-KJN
13                            Plaintiff,           ORDER GRANTING JOINT
14                                                 STIPULATION TO STAY LITIGATION
           vs.                                     AND SET A NEW HEARING DATE
15   EQUIPMENTSHARE.COM, INC., a Delaware          AND BRIEFING SCHEDULE
16   corporation, MATTHEW ALLEN, an individual,
                                                   Date:    October 31, 2019
     DERRICK TORRES, an individual, and DOES 1-
                                                   Time:    2:00 p.m.
17   100
                                                   Place:   7
18                            Defendant.           Judge:   Hon. Morrison C. England, Jr.

19

20

21

22

23

24

25

26

27

28   Error! No document variable                      Case No: 2:19-cv-01788-MCE-KJN
     supplied.
                                           ORDER
 1         This matter having come before the Court upon the Joint Stipulation, the Court having

 2   considered the papers, and being duly advised:

 3      IT IS HEREBY ORDERED THAT:

 4     1. This litigation is stayed, pending mediation and settlement discussions.

 5     2. The hearing on the Motion for Preliminary Injunction filed by Plaintiff (ECF No. 7),

 6         currently scheduled for hearing on October 31, 2019, is continued to December 5, 2019 at

 7         2:00 p.m..

 8     3. A new briefing schedule will be set based on this new hearing date with Defendant's

 9         Opposition to Plaintiff's Motion for Preliminary Injunction being due November 14, 2019,

10         and Plaintiff's Reply to Defendant's Opposition being due November 21, 2019.

11     4. All other deadlines, including Defendants' responsive pleading deadline, in this matter are

12         stayed.

13     5. All requirements and deadlines under Federal Rule of Civil Procedure 26 are stayed until

14         the Motion for Preliminary Injunction is ruled on.

15     6. The parties shall notify the Court of the results of the mediation and settlement discussions.

16         A Joint Status Report shall be submitted in that regard not later than sixty (60) days after the

17         date of this Order, and every sixty (60) days thereafter.

18         IT IS SO ORDERED.

19   DATED: October 15, 2019

20

21                                                 _______________________________________
22                                                 MORRISON C. ENGLAND, JR.
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28   Error! No document variable                                       Case No: 2:19-cv-01788-MCE-KJN
     supplied.
                                           [PROPOSED] ORDER
                                                   2
